DETAILED ACTION
1.	Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 12/20/2019 and 10/16/2020 have been considered.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/836251, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.


5.	Accordingly, as at least each of independent claims 1 and 13 contain subject matter not supported by Application No. 61/836251, the claims in this application are given an effective filing date of 6/18/2014 in view of PCT/KR2014/005385. 

Claim Objections
6.	Claims 4 and 13 are objected to because of the following informalities:
Claim 4 line 3 recites “… the display to display sequentially display the plurality of…”. It appears as though this should possibly recite “…the display to sequentially display the plurality of…”.
Claim 13 recites “UI” a number of times. This should be written out in full at least once in the claim, such as “user interface (UI)”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of U.S. Patent No. 10564813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-17 are anticipated by claims 1-11 and 13-15 of U.S. Patent No. 10564813 B2.

Claim 1 is anticipated by claim 1 of U.S. Patent No. 10564813 B2.
Claim 2 is anticipated by claim 2 of U.S. Patent No. 10564813 B2.
Claim 3 is anticipated by claim 1 of U.S. Patent No. 10564813 B2.
Claim 4 is anticipated by claim 3 of U.S. Patent No. 10564813 B2.
Claim 5 is anticipated by claim 4 of U.S. Patent No. 10564813 B2.
Claim 6 is anticipated by claim 5 of U.S. Patent No. 10564813 B2.
Claim 7 is anticipated by claim 6 of U.S. Patent No. 10564813 B2.
Claim 8 is anticipated by claim 7 of U.S. Patent No. 10564813 B2.
Claim 9 is anticipated by claim 8 of U.S. Patent No. 10564813 B2.
Claim 10 is anticipated by claim 9 of U.S. Patent No. 10564813 B2.
Claim 11 is anticipated by claim 10 of U.S. Patent No. 10564813 B2.
Claim 12 is anticipated by claim 11 of U.S. Patent No. 10564813 B2.
Claim 13 is anticipated by claim 13 of U.S. Patent No. 10564813 B2.
Claim 14 is anticipated by claim 14 of U.S. Patent No. 10564813 B2.
Claim 15 is anticipated by claim 13 of U.S. Patent No. 10564813 B2.
Claim 16 is anticipated by claim 3 of U.S. Patent No. 10564813 B2.
Claim 17 is anticipated by claim 15 of U.S. Patent No. 10564813 B2.

Claims NOT Rejected over the Prior Art
8.	Prior art rejections have not been provided for claims 1-17 as these claims contain subject matter not disclosed in the prior art of record. However, these claims stand rejected over DOUBLE PATENTING, see above.

	Generally, ‘favorites’ are known in the state of the art, see at least prior art references, Dresti et al. (US 2003/0103088 A1) Pars. 0177-0180 and Altonen et al. (US 2013/0113284 A1) Fig. 24 element 1729.  Further, the prior art of record demonstrates setting favorites, see NPL reference Domoticz (Open Source Home Automation System Manual, 2/2014) Pg. 24 (“Each item has the following option: … Favorite push icon (to display this device on the Dashbaord Tab”). However, as these references teach ‘favorites’ they do not teach/suggest the particulars of a favorite function area that comprises a function area bookmarked among function areas included in second UIs where a user manipulation in a first direction being input to the first UI controls display of one of the second UIs, the second UIs comprising function areas for controlling at least one device from among the plurality of devices. 
	Generally, user manipulation in a first direction to navigate between different UI’s is known in the state of the art, see at least prior art references, Khushoo et al. (US 2012/0291068 A1) and  NovotekEmbedded (Home Automation and Android GUI, 2/19/2012, https://www.youtube.com/watch?v=H7kkDZQIaV0). However, these references are silent with respect to ‘favorites’ let alone display a first user interface (UI) comprising a favorite function area; and based on a user manipulation in a first direction being input to the first UI, control the display to display one of a plurality of second UIs, the plurality of second UIs comprising a plurality of function areas for controlling at least one device from among the plurality of devices.

	Independent claim 13 recites similar subject matter as claim 1 and therefore includes subject matter not disclosed by the prior art of record for similar reasons. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173